This opinion is subject to administrative correction before final disposition.




                               Before
                  WOODARD, HITESMAN, and KOVAC,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Nathaniel J. DIAZ
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 201900058

                          Decided: 20 June 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judge: Major John L. Ferriter, USMC. Sentence adjudged 12
 December 2018 by a special court-martial convened at Marine Corps
 Air Ground Combat Center, Twentynine Palms, California, consisting
 of a military judge sitting alone. Sentence approved by convening au-
 thority: reduction to E-1, confinement for 4 months, and a bad-conduct
 discharge.

 For Appellant: Captain Kimberly D. Hinson, JAGC, USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                     United States v. Diaz, No. 201900058


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) has a minor typograph-
ical error. It incorrectly indicates that the sentence was adjudged on 12 De-
cember 2019, as opposed to 12 December 2018. Although we find no prejudice
from this scrivener’s error, the appellant is entitled to have court-martial rec-
ords that correctly reflect the content of his proceeding. United States v.
Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, we or-
der correction of records in this case to accurately reflect the date the sen-
tence was adjudged.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       2